Citation Nr: 0101515	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1967 to 
December 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

In his August 1999 substantive appeal (VA Form 9), the 
appellant stated that he wished to withdraw his claims of 
entitlement to service connection for a right shoulder 
disorder and a skin rash.  Therefore, those issues are not 
for appellant consideration.  


REMAND

The appellant asserts that he has low back and cervical spine 
disabilities that are related to injuries he sustained in 
service while lifting rotor blades.  He claims that a motor 
vehicle accident in 1978 aggravated his back problems.  He 
also contends that he has defective hearing that is due to 
acoustic trauma to which he was exposed during service.  

Service medical records show that the appellant was treated 
for complaints of low back pain on consecutive days in 
November 1971 but that four days later he stated that he was 
free of back pain.  There were no subsequent complaints or 
treatment for any back problems during service.  Examinations 
in December 1975 (annual) and September 1976 (separation) 
revealed normal findings on evaluation of the spine, and the 
appellant reported no recurrent back pain at each 
examination.  The September 1976 examination revealed decibel 
losses of 30 and 25 at 4000 cycles per second (Hertz) in each 
ear; however, the appellant reported no hearing loss at the 
December 1975 and September 1976 examinations.  

Postservice medical evidence includes May 1982 and September 
1982 private medical statements that showed treatment for low 
back pain since May 1982, along with a history of low back 
pain since an October 1981 motor vehicle accident.  A 
November 1989 private medical record indicated treatment for 
a complaint of neck pain following a motor vehicle accident, 
with the diagnosis of cervical strain.  A March 1995 MRI of 
the lumbar spine revealed slight posterolateral bulging at 
L3-4, while a November 1995 MRI showed bulging at L4-5.  A 
November 1995 record noted a history of a two level 
laminectomy 15 years before.  An August 1996 private 
audiogram showed decibel losses between 2000 and 4000 Hertz 
in each ear that were outside the range of normal limits.  
Several April 1998 notations in the private medical records 
showed complaints of neck pain following a March 1998 motor 
vehicle accident, and the diagnosis was acute moderate 
subluxation of C2, resulting in cervicalgia.  

While the transcript of the appellant's September 1999 RO 
hearing shows that he claimed exposure to acoustic trauma in 
service, he also testified to postservice noise exposure 
during his law enforcement career, when he did not wear ear 
protection.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his due process rights, the Board 
finds that the claims must be remanded for the following 
actions:  

1.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
nature of all current back and neck disorders.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination.  He should 
be requested to identify all current low back 
and neck disorders and to express an opinion as 
to whether it is as likely as not that the 
appellant has a low back or a neck disorder 
that had its origin in service.  The examiner 
should provide complete rationale for all 
conclusions reached.  

2.  The RO should schedule the appellant for a 
VA audiological evaluation to determine if the 
appellant has a hearing loss disability.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to express an opinion as to whether 
it is as likely as not that the appellant has 
defective hearing that had its origin in 
service.  The examiner should provide complete 
rationale for all conclusions reached.  

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO must review the claims file and 
ensure that all notification and development 
action, including that required by the VCAA, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well as 
any pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


